DETAILED ACTION
Response to Arguments
Applicant's arguments filed 18 FEB 22 have been fully considered but they are not fully persuasive.  Any objection/rejection not maintained in this action has been overcome by amendment and/or argument and, thus, will not be addressed.
In response to the argument regarding nonstatutory double patenting, only a terminal disclaimer or persuasive evidence/argument that the rejection fails can facilitate allowable subject matter.  Here, Applicant has provided none of these.
The nonstatutory double patenting rejection must stand.  See below.  See, also, MPEP § 714.02 regarding the requirement that replies to non-final office action be fully responsive.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, 10-12, and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 10 recite “the ring is a swivel ring,” which should be --the ring is the swivel ring--, since such is properly introduced in the previous claims and because such clarifies which ring is intended of the two options previously recited.
Claims 4, 11, and 17 recite “the fixed ring,” which should be --the ring is the fixed ring--, akin to that above and for similar reasoning.
Claims 5, 12, and 18 recite the limitation “a ring,” which is ambiguous because the base claims previously require a ring.  Thus, it is unclear whether this latter-recited ring is that or As best understood, this is a reference to the previously recited ring of the base claims because no other rings appear to have been disclosed.  Clarification is required.
The claims will be further treated on the merits as best understood only.
Double Patenting
See previous office action for details regarding this rejection.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,801,807.  Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the instant claim are covered by the patent.  For example, at least patent claims 1-2 require a firearm gas block, a body having a gas port, a barrel bore, and sling pin bore, a sling pin engaged with the sling pin bore, a ring coupled to the sling pin and being one of a swivel or fixed ring.  Patent claim 6 alternatively requires an upper receiver and a gas block, either of the “firearm gas block” or “upper receiver,” in view of the disclosure, suffices to meet the requirement of instant claim 15 for a firearm.  Note the disclosure that, e.g., with reference to FIGS. 5A-5I, gas block 560 may be coupled to the barrel of a firearm, such as an auto-loading rifle of the AR10, AR15 or M16 type (e.g., firearm 100 as described and depicted herein),” at col. 8, lines 26-30, suffices to at least render obvious to one reading the disclosure for comprehension of the claimed invention that the device is intended to be installed on a firearm.  Patent claims 1 and 6 further require the spring pin be spring loaded and remain secured, and a sling attachment comprising a release mechanism meeting the instant claims.
The remaining claims do not appear to be non-obvious in view of the patent.  For example, with particular respect to the sling bore being parallel to the barrel bore, see patent claims 4 and 8 positively requiring such.  With respect to such being perpendicular thereto, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)(holding that rearrangement of elements without modifying a device’s operation is unpatentable).  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Here, there is no evidence or disclosure that rearranging the sling pin bore modifies the operation of the device, i.e., coupling a sling to a gas block but rather, merely offers alternatives to the particular placement thereof.  Regardless, US 5,945,626 to Robbins (previously cited) clearly teaches a sling pin bore perpendicular to a barrel, e.g., Figs. 3-5, as does US 5,067,267 to Ives (also previously cited).  Thus, these claims can be alternatively rejected in view of these prior art references as obvious modification(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
28-Mar-22